UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL N[INUTES - GENERAL
Case No. ED CV 18-1771 CAS (MRW) Date October 29, 2018

 

Title Hugo Chacon Gonzalez v. Kirstjen Nielsen et al

 

Present: The Honorable Michael R. Wilner

 

 

Veronica Piper None
Deputy Clerk Court Sman / Reporter
Attorneys Present for Petitioner: Attomeys Present for Respondent:
None Present None Present
Proceedings: (IN CHAMBERS) ORDER RE: DISMISSAL

Petitioner filed a notice dismissing the petition (Docket # 11.) This action is dismissed Without
prejudice

CV-90 (10/08) CIVIL MINUTES - GENERAL Page l of 1

